UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 23, 2014 UNIFI, INC. (Exact name of registrant as specified in its charter) New York (State or Other Jurisdiction of Incorporation) 1-10542 (Commission File Number) 11-2165495 (IRS Employer Identification No.) 7201 West Friendly Avenue Greensboro, North Carolina (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (336) 294-4410 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On July 23, 2014, Unifi, Inc. (the “Registrant”) issued a press release announcing its preliminary operating results for the fourth quarter and fiscal year ended June 29, 2014, which press release is filed as Exhibit 99.1 and is incorporated herein by reference. ITEM 7.01. REGULATIONFD DISCLOSURE . On July 24, 2014, the Registrant will host a conference call to discuss its preliminary operating results for the fourth quarter and fiscal year ended June 29, 2014. The slide package prepared for use by management during this conference call is furnished herewith as Exhibit99.2. All of the information in the conference call and in the slide package is being presented as of July 24, 2014, except for information for which an earlier date is indicated, and the Registrant does not assume any obligation to update such information in the future. The information included in the preceding paragraph, as well as the exhibit referenced therein, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. ITEM 8.01.OTHER EVENTS. On July 23, 2014, the Registrant issued a press release announcing its preliminary operating results for the fourth quarter and fiscal year ended June 29, 2014, a copy of which press release is filed as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. ( d )Exhibits. The following exhibits are filed herewith: EXHIBIT NO. DESCRIPTION OF EXHIBIT Press Release dated July 23, 2014 with respect to the Registrant’s preliminary operating results for the fourth quarter and fiscal year ended June 29, 2014. Slide Package prepared for use in connection with the Registrant’s conference call to be held on July 24 , 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIFI, INC. By: /S/ W. RANDY EADDY W. Randy Eaddy General Counsel Dated: July 24 , 2014 INDEX TO EXHIBITS EXHIBIT NO. DESCRIPTION OF EXHIBIT Press Release dated July 23, 2014 with respect to the Registrant’s preliminary operating results for the fourth quarter and fiscal year ended June 29, 2014. Slide Package prepared for use in connection with the Registrant’s conference call to be held on July 24
